VACATED AND REMANDED and Opinion Filed August 12, 2016.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00866-CV

                        EX PARTE: MICHELLE RANAE VERNER

                           On Appeal from the 196th District Court
                                    Hunt County, Texas
                                Trial Court Cause No. 81378

                             MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Bridges and Lang
                                    Opinion by Justice Lang
       This is a restricted appeal from the trial court’s order granting an expunction. Before the
Court is the parties’ joint motion to reverse and render judgment. The parties state in their
motion that they have agreed that appellee is not entitled to expunction of her records. Citing to
rule of appellate procedure 42.1(a)(2)(A), they ask that we reverse the trial court’s judgment in
its entirety and render judgment in favor of appellant. See TEX. R. APP. P. 42.1(a)(2)(A). The
parties’ pleadings and the trial court’s judgment are not before this Court because the clerk’s
record has not been filed. Without reviewing these documents, this Court will not render
judgment. For this reason, we grant the parties’ joint motion TO THE EXTENT that we vacate
the trial court’s judgment without regard to the merits and remand this case to the trial court for
rendition of judgment in accordance with the parties’ agreement.           See TEX. R. APP. P.
42.1(a)(2)(B).



                                                   /Douglas S. Lang/
160866F.P05                                        DOUGLAS S. LANG
                                                   JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

EX PARTE: MICHELLE RANAE                            On Appeal from the 196th District Court,
VERNER                                              Hunt County, Texas
                                                    Trial Court Cause No. 81378.
No. 05-16-00866-CV                                  Opinion delivered by Justice Lang. Chief
                                                    Justice Wright and Justice Bridges
                                                    participating.

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
VACATED without regard to the merits and this case is REMANDED to the trial court for
rendition of judgment in accordance with the parties’ agreement.

       It is ORDERED that the parties bear their own costs of the appeal.


Judgment entered this 12th day of August, 2016.




                                              –2–